BARFIELD, Judge.
By this appeal we are asked to determine if the State Registrar and Director of the Office of Vital Statistics, Department of Health and Rehabilitative Services of the State of Florida is authorized to record a certificate of death based upon a presumptive death occurring in international waters. The trial judge held that he does not have such authority. We affirm.
Appellants asked us to construe section 382.10 when read in conjunction with section 382.20, Florida Statutes (1983), to provide an omnibus filing permission supplementary to sections 382.081 and 382.19. Such a construction is inconsistent with the plain language of the statute. Section 382.10 is a procedural statute which provides the means by which a death certificate shall be prepared and filed when a death occurs without medical attendance. Section 382.20 authorizes the registrar to require additional proof when he is presented with a death certificate to assist in the prevention of fraud and deception.
The judgment of the trial court is AFFIRMED.
ZEHMER, J., and CAWTHON, VICTOR M., Associate Judge, concur.